Citation Nr: 1404582	
Decision Date: 01/03/14    Archive Date: 02/10/14

DOCKET NO.  09-49 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tendonitis of the wrists.

2.  Entitlement to service connection for a bilateral leg disability, other than of the knee or hip, secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty in the Army from May 2001 to February 2007.  She served in the Army Reserve, including on a period of active duty for training (ACDUTRA) from January to August 1999.  She was stationed in Kuwait and Iraq from March 2003 to March 2004 and from September 2005 to September 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In a June 2012 decision, the Board remanded the matters to the RO via the Appeals Management Center (AMC) to schedule the Veteran for examinations to determine the nature and etiology of her bilateral wrist tendonitis and any current leg disability that she may have.  The Veteran was afforded examinations in July 2012.

The issues of entitlement to service connection for bilateral hip and bilateral knee disabilities have been raised by the record but remain unadjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the AMC addressed the Veteran's knee disabilities in the December 2012 supplemental statement of the case.  However, the Board points out that the bilateral knee disability is a separate claim that requires adjudication in a rating decision.  In that regard, the Board has further characterized the bilateral leg disability on appeal as listed on the title page.  The Board does not have jurisdiction over the issues of entitlement to service connection for bilateral hip and bilateral knee disabilities, and they are again referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a bilateral leg disability, other than of the knee or hip, secondary to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, her tendonitis of the wrists had its onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for tendonitis of the wrists have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Given the favorable decision on the claim for service connection for tendonitis of the wrists, no further discussion of the duties to notify and assist is needed.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends that she developed problems with her wrists during service in 2002, she was given braces to wear, and she has continued to have problems with her wrists since discharge.  

During a January 2001 service enlistment examination, the Veteran denied having any wrist problems.  Her service treatment records do not show any complaints, findings, or diagnoses of a wrist disorder.  However, during a December 2006 separation examination, she reported pain and soreness in her wrists and stated that she had been diagnosed with bursitis.  While clinical evaluation of the upper extremities was noted as normal, the clinician noted bilateral bursitis of the wrists in the "Summary of Defects and Diagnoses" section of the examination report.  

Post service, during a September 2008 VA examination, the Veteran reported having bursitis or tenderness in both wrists.  She complained of occasional aches and pains.  She denied the use of assistive devices.  The Veteran reported being able to do her normal job and daily activities.  Examination showed complete range of motion in both wrists.  X-rays were interpreted as normal.  The diagnosis was tendinitis with no residuals.

The Veteran stated that the September 2008 examination report contains incorrect information.  In her January 2009 notice of disagreement, she stated that she wore bands during the day and splints at night, and that there were times when her wrist pain interfered with her job.

The Veteran was afforded another examination in July 2012 by the same examiner who conducted the prior examination.  The Veteran reported occasional wrist pain with flare-ups on heavy use that impacted the function of her wrists.  Examination showed complete range of motion in both wrists with no pain, no pain on palpation, and full muscle strength.  The diagnosis was tendonitis of the wrists.  The examiner noted that the Veteran's tendonitis of the wrists was the same as when she was in service, but there were no residuals on current examination.  

Given the above, the record indicates that the Veteran developed wrist problems during active service and was diagnosed with bursitis prior to separation.  She has asserted having wrist problems since separation.  In that regard, she is competent to give evidence about observable symptoms such pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Her assertion of experiencing the same symptoms after service is also credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  She filed her claim for benefits within a year of separation, and the July 2012 examiner opined that her current wrist problems are the same as that she had in service.  

The Board notes that the Veteran has been given different diagnoses by the service clinician and the VA examiner.  However, the Board observes that her symptoms have remained the same.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also notes that the VA examiner stated that there are no current residuals.  However, based on the Veteran's symptoms, the examiner still diagnosed her with tendonitis of the wrists.  In that regard, the severity of her disability is a matter left for the evaluation of her disability.  

Considering the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that her tendonitis of the wrists had its onset during active service.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the appeal is granted.


ORDER

Service connection for tendonitis of the wrists is granted.


REMAND

In the remand portion of the December 2012 decision, the Board requested that the Veteran be scheduled for an appropriate examination to determine the nature and etiology of any bilateral leg disability.  The Board noted her contention that her leg disability is related to her service-connected lumbar spine disability or plantar fasciitis.  The Board further noted that September 2008 VA spine and neurological examinations indicated neurologic impairment due to her lumbar spine disability.

The Veteran was afforded an examination in July 2012.  However, the examination focused on a right knee disorder, diagnosed as patellofemoral syndrome, which is not before the Board.  While the examiner appears to rule out any other right leg disorder, as the examination was limited to a musculoskeletal evaluation with no neurological testing such as sensory or reflex examination, the examiner did not adequately address her disability, particularly with respect to her lumbar spine disability.  There were no findings for the left leg.  Thus, the Veteran should be afforded further examinations, of both legs, that include neurologic testing, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to the examination, any outstanding medical records should be obtained.  The record contains treatment notes from the Painesville VA Medical Center (VAMC) through September 2009.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Painesville VAMC since September 2009.

2.  Then, schedule the Veteran for orthopedic and neurologic examinations to determine the nature and etiology of any current disability of either leg, other than of the knee or hip.  The examiner must review the claims file and note that review in the examination report.  All indicated tests and studies should be performed.  

For each diagnosed disability of either leg, the examiner must opine as to whether it is at least as likely as not that the disability had its onset in or is causally related to active service.  The examiner must consider the Veteran's report of onset and symptoms since service.  

The examiner must also opine as to whether it is at least as likely as not that the disability is proximately due to, the result of, or aggravated (permanently worsened beyond its natural progression) by the service-connected lumbar spine disability or bilateral plantar fasciitis.  If the Veteran is found to have a disability aggravated by either service-connected disability, the examiner should quantify the approximate degree of aggravation.  

The examiner must provide a thorough rationale for each opinion.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


